DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 80 and 83 have been canceled.  Claims 75, 81, 82, 84 and 88 have been amended.  Claims 75-79, 81, 82 and 84-95 are pending and under consideration.

The rejection of claims 88-95 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in light of applicant’s amendment of claim 88.

The rejection of claims 75-79, 85-95 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments of claims 75 and 88.

The rejection of claims 75, 76, 78, 79 and 92 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,180,422 is withdrawn in light of applicant’s Terminal Disclaimer.

The rejection of claims 75, 85, 86-88, and 90 under 35 U.S.C. 103 as being unpatentable over the abstract of Varella-Garcia et al (Journal of Thoracic Oncology, 2015, Vol. 10, No. 9, Suppl. 2, page S246, abstract no. ORAL37.01) in view of Ricciuti et al (Medical Oncology, June 2017, Vol. 34,No. 105, 8 pages) is withdrawn in light of applicant’s arguments regarding the lack of disclosure of the required gene rearrangement identified for the subset of neuroendocrine tumors in the abstract of Varella-Garcia et al.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 75, 76, 81, 82, 84-86, and 88-91 under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (Journal of Translational  Medicine, 2016, Vol. 14, 11 pages) as evidenced by Bumming et al (Endocrine-Related Cancer, 2007, Vol. 14, pp. 853-863), and Frampton et al (Nature Biotechnology, 2013, Vol. 31, pp. 1023-1031) is maintained.
Shi et al teach the treatment of a patient with a tumor in the small intestine with oral LOXO-101 wherein the tumor was of the subtype of quadruple WT GIST (qWT GIST) and harboring a ETV6-NTRK3 fusion (page 7/11, lines 5-8 under the heading “Clinically relevant genomic alterations” and figure 3b). Shi et al disclose that the ETV6-NTRK3 gene fusion comprised exons 14-19 of NTRK3 which include the complete kinase domain of NTRK3 (Figure 3b).  Thus, ETV6-NTRK3 fusion meets the limitations of a fusion protein required in claims 75 and 88, wherein the fusion protein comprises the heterologous sequence at the N-terminal region and the Trk sequence at the C-terminal region, the fusion protein wherein the heterologous portion comprises ETV6 in claims 81 and 84, the fusion protein being inherently constitutively active in claim 82, the agent that inhibits the Trk protein being a kinase inhibitor in claim 85, and the kinase inhibitor of larotrectinib in claim 86.  Shi et al teach that DNA was extracted from the GIST tumor sample of the patient from FFPE sections (page 2/11, lines 9-10, under the title “Comprehensive genomic profiling”) which meets the limitation of claim 89.  Shi et al teach that the patient samples were subject to CGP (Comprehensive genomic profiling) according to the method of Frampton et al involving massively parallel DNA sequencing (page 3/11, lines 2-6 and reference 12 on page 10/11) which meets the limitations of claim 90 as well as the limitations of 75(b) and 88 (ii) for determining the gene fusion, claims 81 and 84 for determining the ETV6-NTRK3 gene fusion wherein the nucleotide ETV6 is located 5’ to the NTRK3 sequence. Frampton et al teach that the massively parallel sequencing involved whole genome sequencing (page 1024, lines 4-7 under “NGS-based clinical cancer gene test”) which meets the imitation of claim 91 requiring whole genome sequencing.
Shi et al do not teach that the qWT GIST harboring the ETV6-NTKH1 fusion was a neuroendocrine tumor.
Bumming et al teach that neuroendocrine function is defined by the presence of a regulated secretory pathway by which neurotransmitter and hormones are released upon stimulation and that there are two types of regulated secretory pathways (page 853, second column, lines 4-8).  Bumming et al teach the first pathway utilizes large, dense core vesicles (LDCVs) comprising chromogranins, vesicular monoamine transporters (VMAT1 and VMAT2) and synaptic vesicle protein 2 (SV2);and that the second pathway  uses synaptic-like microvesicles containing synapsin 1 synaptophysin, synaptobrevin and SV2 (page 853, second column, lines 8-14).  Bumming et al teach that GISTs regularly express a subset of synaptic-like microvesicles proteins necessary for the regulated secretion of neurotransmitters and hormones (lines 12-13) indicate a neuroendocrine phenotype (last sentence of abstract) which is commensurate with the second regulated secretory pathway.  Bumming et al teach that Q-PCR showed expression of synaptobrevin 1 and 2 and synaptophysin in all GISTs (page 589, first column, lines 6-7 of the second full paragraph and lines 3-4 in the bottom paragraph).  Bumming et al teach the observation of numerous clear vesicles in GIST having an ultrastructural appearance of SLMV (page 860 under the heading of “Ultrastructural evidence of SLMV in GIST”).  Bumming et al also teach that there were no significant differences in SLMV protein expression between GISTs with wild-type kit/PDGFRA (qWT GIST) and mutated Kit/PDGFRA (page 861 under the heading of “Lack of correlation between expression of SLMV and clinicopathological features of GIST”).
Thus, Bumming et al provide evidence that the qWT GIST from the patient with the ETV6-NKTR3 fusion in the method of Shi et al was a neuroendocrine tumor.

 Applicant argues that  that Bumming teaches that NETs express both SMLV and LDCV and therefore the GISTs do not qualify as neuroendocrine tumors.  This has been considered but found to not be accurate.  Bumming teaches that neuroendocrine cells frequently contain both LDCV and SLMV which is different from always containing both LDCV and SLMV.  Bumming et al teach that neuroendocrine function is defined by the presence of a regulated secretory pathway by which neurotransmitter and hormones are released upon stimulation and that there are two types of regulated secretory pathways.  Bumming et al teach the that the second pathway  uses synaptic-like microvesicles containing synapsin 1 synaptophysin, synaptobrevin and SV2 (page 853, second column, lines 8-14) consistent with SLMV protein expression in GIST.  Bumming et al teach that GISTs regularly express a subset of synaptic-like microvesicles proteins necessary for the regulated secretion of neurotransmitters and hormones (lines 12-13) commensurate with a neuroendocrine phenotype. 

New Grounds of Rejection
Claims 75, 81, 82, 84 and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaswamy et al (WO2016/116900).
Nagaswamy et al disclose compounds of “Formula I”  which ae inhibitors of tropomyosin-related kinase A (TrkA) (abstract).  Nagaswamy et al disclose that oncogenic activation of TrkA occurs as a result of genomic rearrangement and the creation of a gene fusion wherein the extracellular portion of TrkA is replaced by another gene resulting in constitutive activation of the TrkA pathway through the intact kinase domain of TrkA (paragraph [0005]).  The replacement of the extracellular portion of TrkA leaving the TrkA kinase domain intact, meets the limitations of claim 75 because the extracellular portion would correspond to a N-terminal region of the fusion protein located at the 5’end of the gene fusion; claim 82 requiring that the fusion protein is constitutively active and claim 85 requiring a Trk kinase inhibitor.  Nagaswamy et al disclose that the gene fusions can result in LMNA-TrkA, TFG-TrkA, TPM3-TrkA, CD74-TrkA, NFASC- TrkA, MPRIP-TrkA, BCAN-TrkA, TP53-TrkA, RNF213-TrkA, RABGAP1 L-TrkA, IRF2BP2-TrkA, SQSTMI-TrkA, SSBP2-TrkA, or TPR-TrkA fusion proteins (paragraph [0074) which meets the limitations of claims 81 and 84.  Nagaswamy et al teach that the TrkA disclose that the TrkA kinase inhibitors of the invention are used in the therapeutic treatment of cancer related to dysregulation of TrkA due to chromosomal rearrangements, and that these rearrangements have been shown to be oncogenic driver in a number of cancers including Large Cell Neuroendocrine Carcinoma (paragraph [0073]) which meets the limitation of claim 75 requiring the treatment of a neuroendocrine tumor.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 75, 76, 81, 82, and 84-87 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaswamy et al (WO2016/116900) in view of Du et al (Human Pathology, 2004, Vol. 35, pp. 825-831) and Passiglia et al (Expert Opinion on Investigational Drugs, 2016, Vol. 25, pp. 385-392).
Nagaswamy et al teach the limitations of claims 75, 81, 82, 84 and 85 for the reasons set forth above.  Nagaswamy et al teach that Trk inhibitors such as Entrectinib and LOXO-101 have demonstrated significant tumor regression in patients with TrkA fusions (paragraph [0005]).  Nagaswamy et al teach that additional therapeutic agents may be administered together with the inventive TrkA kinase inhibitor compounds, wherein these additional therapeutic agents are normally administered to treat the same condition (paragraph [0076]).  
Nagaswamy et al do not specifically teach the admisntration of Entrectinib or LOXO-101 as an additional therapeutic agent to treat the large cell neuroendocrine tumors of the invention.
Passagilia et al teach entrectinib and LOXO-101 as inhibitors of NTRK1 in lung cancer (Table 2).  Passagilia et al teach that chromosomal NTRK  molecular alterations leading to oncogenic fusion proteins  characterized by Trk overexpression  and continuative activation have been frequently identified in solid tumors (page 386, second column, lines 8-15).  Passagilia et al teach that the NTRK gene fusion present the typical structure of an oncogene fusion characterized by a high variability in the 5’ gene fusion partners and are all sensitive o NTRK targeted inhibition (Table 1 and page 387, first column, lines 4-8).  
Du et al teach large cell neuroendocrine cancer of the lung diagnosed by preoperative fiberoptic bronchoscopy (FOB) (page 1813, first column, last sentence and page 1808, second column, last sentence) which meets the limitation of claim 76 wherein the neuroendocrine tumor (NET) is a bronchial NET.  
It would have been prima facie obvious prior to the effective filing date to use entrectinib or LOXO-101  in combination with the inventive TrkA kinase inhibitors of  Nagaswamy et al for the treatment of large cell lung neuroendocrine cancers (LCNEC).  One of skill in the art would have been motivated to do so by the suggestion of Nagaswamy et al that the inventive TrkA kinase inhibitors be combined with additional therapeutic agents such as agents normally administered to treat the same condition and the further teaching of Nagasawmy et al regarding the previous usage of Entrectinib and LOXO-101 to induce tumor regression in patients with Trk fusions.  This is furthered by the teachings of Passagilia et al regarding entrectinib and LOXO-101 as inhibitors of NTRK1 in lung cancers, and as inhibitors of NTRK oncogenic fusions in other solid tumors (Table 1) wherein all fusions having NTRK1 in the C-terminal region are sensitive to NTRK targeted inhibition.  One of skill in the art would understand that large cell neuroendocrine cancers having the constitutively activating TrkA fusion taught by Nagaswamy et al include lung LCNECs and that said LCNECs would respond to treatment with the TrkA kinase inhibitors of Nagaswamy et al. 
Regarding claim 76, Du et al provide evidence that large cell neuroendocrine tumors of the lung can occur as bronchial NET.  


Claims 88, 90-92 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaswamy et al (WO2016/116900) in view of Liu et al (Journal of Human Genetics, 1999, Vol. 44, pp. 181-184, cited in the previous action).
Nagaswamy et al teach the treatment of large cell neuroendocrine tumor comprising the fusions required in sections (i) and (ii) by administration of a TrkA kinase inhibitor.  Nagaswamy et al do not particularly teach determining that a sample of the neuroendocrine material taken from the patient  comprises the fusion protein or gene fusion required in claim 88, the amplification of a polynucleotide sequence in the sample using NTKR1-specific primers to determine if the NET material comprises the fusion protein, gene fusion or gene translocation or the enrichment of nucleic acid molecules comprising the NTKR1 nucleotide sequence. 
Liu et al teach the amplification of a fusion gene using single-specific primer PCR (page 183, first column, lines 2-4), followed by DNA sequencing (page 183, first column, lines 2-3 and lines 1-7 under the heading “Nucleotide sequencing”), which meets the limitation of claim 90 and targeted DNA sequencing in claim 91 as well as claim 92.  The SSP-PCR also meets the limitation of claim 94 because the SSP-PCR using NTRK1 specific primers is one or more reactions that enriches nucleic acid molecules comprising the nucleic acid sequence from the NTRK1 nucleotide sequence.
It would have been prima facie obvious before the effective filing date to identify the large cell neuroendocrine tumor as carrying a TrkA gene fusion by using SSP-PCR using a NTKR1 specific primer, followed by targeted sequencing of the amplified polynucleotides.  One of skill in the art would have been motivated to do so because the SSP-PCR permits the amplification of any gene fusion having the intracellular portion of TrkA at the 3’ end of the gene fusion.  One of skill in the art would not be required to anticipate and provide primers for the unknown portion of the gene fusion at the 5’ end using ssp-PCR.  One of skill in the art would be motivated to identify the TrkA gene fusions and resulting TrkA fusion protein by targeted sequencing because Nagaswamy et al teach gene fusion with the intracellular portion of TrkA having an intact kinase domain result in a constitutively active TrkA which is an oncogenic driver treatable by the administration of the TrkA kinase inhibitors of Nagaswamy et al.

Claims 88, 89, 93 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaswamy et al (WO2016/116900) in view of Ardini et al (Molecular Oncology, 2014, Vol. 8, pp. 1495-1507, cited in the previous action).
Nagaswamy et al teach the treatment of large cell neuroendocrine tumor comprising the fusions required in sections (i) and (ii) by administration of a TrkA kinase inhibitor.  Nagaswamy et al do not particularly teach determining that a sample of the neuroendocrine material taken from the patient  comprises the fusion protein or gene fusion required in claim 88.  Nagaswamy et al do not teach that the NET material is obtained from a FFPE biopsy sample, that NTKR1 is quantified in the sample or a phosphoproteome analysis.
Ardini et al teach the development of a parallel two step analytical procedure suitable for reliable identification of NTRK1 rearrangement in clinical FFPE specimens (page 1502, second column, lines 5-8) which meets the limitation of claim 89 for FFPE.  Ardini et al teach the use of RT-qPCR to quantify relative expression levels of mRNA encoding the intracellular and extracellular domains of NTRK1 in RNA extracted from each clinical sample (page 1502, second column, second full paragraph, and Figure 4A) which meets the limitation of claim 93.  Ardini et al teach that the NTRK1 rearrangement leading to expression of fusion proteins results in constitutively activated forms of TrkA (page 1496, second column, 6th full paragraph) which meets the limitation of claim 82.  Ardini et al teach the KM12 cell lines comprising the TRM3-NTRK1 gene fusion wherein TRM3 was linked at the 5’ terminus to the cytoplasmic domain at the 3’ terminus (Figure 2). Ardini et al teach that selective TrkA inhibitor, NMS-P626, suppressed TPM3-TrkA phosphorylation and downstream signaling in KM12 cells and showed remarkable antitumor activity in mice bearing KM12 tumors (abstract).  Ardini et al teach a Western Blot analysis for phosphor-TrkA at tyrosine 490, a major auto-phosphorylation site for TrkA as well as for phosphorylated forms of PLCγ, AKT and ERK1/2, know a transducers of TrkA signaling (page 1500, second column, lines1-6 of the bottom paragraph) on KM12 cells treated with NMS-P626 which meets the limitations of phosphoproteome analysis in claim 95. Ardini et al teach that suppression of auto-phosphorylation by NMS-P626 is concomitant with the anti-proliferative activity of NMS-P626 on KM12 cells (page 1500, second column, line 9 of the bottom paragraph to page 1501, first column, lines 1-3).
It would have been prima facie obvious before the effective filing date to identify the large cell neuroendocrine tumor as carrying a TrkA gene fusion by using the methods of Ardini et al and to verify that the NET material of comprised phosphor-TrkA at tyrosine 490 prior to selecting a patients with large cell neuroendocrine cancer  for treatment with the TrkA kinase inhibitors of Nagaswamy et al.  One of skill in the art would have been motivated to do so by the teachings of Ardini et al regarding the inhibition of phosphorylation at tyrosine 490 of TrkA by the TrkA kinase inhibitor, NMS-P626, which results in inhibition of proliferative activity in the KM12 cell line which comprises the TRM3-NTRK1 gene fusion wherein TRM3 was linked at the 5’ terminus to the cytoplasmic domain at the 3’ terminus.  One of skill in the art would have understand that the fusion proteins detected with a phosphor-TrkA at tyrosine 490 would indicate that the TrkA fusion was an oncogenic driver of tumor proliferation, and that the administration of the TrkA kinase inhibitors of Nagaswamy et al would be expected to interfere with the oncogenic driver and suppress tumor proliferation. 

Claims 75, 76, 78, 79, 81, 82, 84, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaswamy et al (WO2016/116900) in view of Oshita et al (Experimental and Therapeutic Medicine, 2011, Vol.2, pp. 1083-1090).
Nagaswamy et al teach the treatment of large cell neuroendocrine tumor comprising the fusions required in sections (i) and (ii) by administration of a TrkA kinase inhibitor. Nagaswamy et al teach that Trks play key role in malignant transformation, chemotaxis, metastasis, and survival signaling in human tumors (paragraph [0005]). Oncogenic activation of TRKA occurs through genomic rearrangement and the creation of a gene fusion where extracellular domain of TrkA is replaced by fusion with another gene with the kinase domain of TrkA intact, results in constitutive activation of TrkA pathway. Nagaswamy et al do not particularly teach that the large cell neuroendocrine tumor (NET) is an ovarian neuroendocrine tumor, the NET has metastasized to secondary tissue or that the secondary tissue is mesentery, liver, lung or brain.
Oshita et al teach large cell neuroendocrine carcinoma of the ovary, wherein the LCNEC components metastasize relatively early, resulting in poor prognosis (page 1083, lines 1-5 and 23-26, under “Introduction”).  Oshita et al teach metastasis to the lung, brain, liver, parametrium and omentum (page 1084, lines 1-2 and 28-30 in paragraph headed “Case 1”; line 26 in paragraph headed “Case 3”; and lines 8-9 in paragraph headed “Case 4”) thus meeting the limitations of claim 78 and claim 79 directed to mesentery (parametrium and omentum), liver, lung and/or brain.
It would have been prima facie obvious to treat an ovarian large cell neuroendocrine NET, including ovarian NET which has metastasized to the secondary tissue of mesentery, liver, lung and/or brain by the administration of the TrkA kinase inhibitors of Nagaswamy et al.  One of skill in the art would have been motivated to do so by the teachings of Nagaswamy et al regarding the TrkA fusions as drivers of metastasis, and the treatment of large cell NET by the admisntration of the inventive TrkA kinase inhibitors in light of the teachings of Oshita et al regarding the propensity for large cell neuroendocrine ovarian cancer to metastasize relatively early, and to the locations of the metastases in mesentery, liver, lung and/or brain.

Allowable Subject Matter
Claim 77 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All other rejections as set forth in the previous Office action are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643